



doverlogo.jpg [doverlogo.jpg]
Exhibit 10.2


Cash Performance Award






DATE:    February 10, 2017    


TO:    «Name»




Here are the details for your Cash Performance Award:


Your business unit
«Company»
The Performance Period is the three-year-period -
2017 - 2019
Your target Performance Share Award at the 100% level -
Tagetlocal» «Currency_Code»







The actual Cash Performance Award amount to be paid to you, if any, will be
derived from the Cash Performance Payout Table included in this Award agreement.


Your Cash Performance Award is subject to all the terms and provisions of the
Dover Corporation("Dover") 2012 Equity and Cash Incentive Plan ("Plan"), which
terms and provisions are expressly incorporated into and made a part of the
award as if set forth in full herein.  Capitalized terms used but not defined
herein have the meanings ascribed to them in the Plan. A copy of the Plan can be
found at www.dovercorporation.com in the Investor Information area, under the
SEC Filings, in the Proxy Statement filed on March 19, 2012, Appendix A.
 In addition, your Cash Performance Award is subject to the following:
 1.       Within two and one-half months following the end of the Performance
Period, your Dover Operating Company will pay you a Cash Performance Award
payout if your business unit has reached certain levels of internal total
shareholder return (“iTSR”), as set forth in the Cash Performance Payout Table,
and the other conditions of your Cash Performance Award are satisfied. 
2.       A summary of the definition of iTSR, for your business unit is set
forth in the Definition of iTSR.
3.       The aggregate maximum cash payout for each business unit (determined
after applying the individual payout limitation noted in the next sentence, if
applicable) in respect of all Cash Performance Awards for a specific Performance
Period shall not exceed the product of (i) 1.75%, times (ii) the sum of the
business unit’s change in entity value plus free cash flow (as such terms are
defined in the Definition of iTSR) for that Performance Period.  In no event
will the Cash Performance Award payout to any one individual exceed $10 million
for the Performance Period. 
4.       As a condition of receiving your Cash Performance Award, you agree to
be bound by the terms and conditions of the Dover Corporation Anti-hedging and
Anti-pledging Policy and by any Clawback Policy to be adopted by Dover, as such
policies may be in effect from time to time.  The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Dover equity securities held by you or
certain designees, whether such Dover securities are, or have been, acquired
under the Plan, another compensation plan sponsored by Dover, or otherwise. 
Please review the Anti-hedging and Anti-pledging Policy to make sure that you
are in compliance.  You may obtain a copy of the current version of the
Anti-hedging, Anti-pledging, and any Clawback Policy to be adopted by Dover, by
contacting the Benefits Department at 630-541-1540. 
5.       For Non-US Employees, your Cash Performance Award is subject to the
terms and conditions of the Addendum for Non-US Employees. 





--------------------------------------------------------------------------------





6.       Your Cash Performance Award is not transferrable by you other than by
will or the laws of descent and distribution and in accordance with the
applicable terms and conditions of the Plan.
7.       Dover reserves the right to amend, modify, or terminate the Plan at any
time in its discretion without notice.






Cash Performance Payout Table




iTSR for Performance Period
Payout (% of target)
<6%
0%
6%
25%
9%
100%
17%
300%
>50%
750%



The payout formula will be applied on a sliding scale between 0% and 750% based
on the business unit’s iTSR for the Performance Period.




---------------------------------------------------------------------------------------------------------------------------------------




Definition of iTSR


Conceptual formula for iTSR calculation:


cformula.jpg [cformula.jpg]




Explanation of iTSR formula:


Change in entity value is nine times the change in EBITDA values, comparing the
full base year to the full final year of the performance period. The base year
iTSR is the minimum value of an Operating Company, to which the 9X multiple is
applied to calculate an EV. The base year iTSR is calculated using the highest
of the following:


(i)
Base-Year EBITDA

(ii)
10% of Base-Year Sales

(iii)
90% of Prior-to-Base-Year iTSR Base



Free cash flow is the cash flow generated by your business unit, including your
business unit’s operating profit plus depreciation, amortization and proceeds
from dispositions, less taxes and investments made for future growth (capital
spending, working capital and acquisitions) and adjusted for other non-recurring
items.


EBITDA is pre-tax income adjusted for non-operating and non-recurring items plus
depreciation and amortization.




Mathematical Formula for 3 Year iTSR Cash Performance Plan payout:


mformula.jpg [mformula.jpg]







--------------------------------------------------------------------------------





Rules for Transfers/Promotions






The following rules will apply to you if you are transferred from one Dover
business unit to another Dover business unit. These rules apply to all Cash
Performance payments you may be entitled to under this and any other Cash
Performance Award under the Plan you may have, as if part of your original
Award.




(i) For the first Cash Performance payment date that occurs after your transfer,
any Cash Performance payment that may be due will be based on the performance of
your old business unit.


(ii)For the second Cash Performance payment date that occurs after your
transfer, any Cash Performance payment that may be due will be based on the
performance of either your old business unit or your new business unit,
whichever results in the higher payment to you.


(iii)For the third Cash Performance payment date that occurs after your
transfer, any Cash Performance payment that may be due will be based on the
performance of your new business unit.


(iv)Any Cash Performance payment under an award made at one business unit that
becomes payable after you transfer to another business unit will still be based
on that Award’s original dollar amount.




For purposes of these rules your old business unit is the business unit
indicated on your Award. Your new business unit is the business unit where you
are employed on the payment date.





